Exhibit (c)(5) Privileged and Confidential / Not to be Copied or Distributed 14 October 2010 PROJECT OSAKA - BOARD MATERIALS Information presented may vary subject to legal advice 2 Privileged and Confidential / Not to be Copied or Distributed DRAFT SUMMARY OF PAST DEVELOPMENTS §General transaction framework approved by the Board and agreed with Shamrock in March 2010 –50/50 ownership, achieved through (i) a buy-out of the free float (35% of Shamrock capital) and (ii) the acquisition of 15% from K-Shamrock –Balanced governance structure –Eric has casting vote over key decisions, enabling full consolidation –Shared objective of long term stability in the ownership of the joint venture –$12-15 per share subject to confirmatory due diligence •Significant progress over the last few months –Due diligence process completed, with no material negative findings –Transaction structure is now finalised (including partial use of capital increase in existing Shamrock structure to acquire the 15% stake from Shamrock) –Preparation of required and voluntary antitrust filings –Negotiation of governance terms and transaction documentation has been concluded •Strong H1 2010 performance –High top line growth with 8.5% organic growth –Profitability also high, with 15.7% reported EBIT margin (vs. 13.2% in FY2009) –Shamrock on track to achieve its 2010 budget 3 Privileged and Confidential / Not to be Copied or Distributed DRAFT Price §Offer price of $[] per share plus dividend payable before closing of $[] –Represents a premium of X% vs. last closing price ($[]), Y% vs. the unaffected price ($9.33 on 31 August 2010) and Z% vs. the last 3 months average ($zz) –Implied 2010 EBITDA multiple of X% (discount to Eric of W%) –Dividend distribution represents cash generated since year-end 2009 –High end of initial range due to (i) strong performance in H1 2010 and (ii) revaluation of Definity® contract contribution vs. initial estimates ($1.7 per share lower) Governance §Board to be composed of four directors from each of K-Shamrock and Eric §Special Operating Committee in charge of (i) certain operational decisions delegated by the Board and (ii) finding solutions in case of deadlock at the Board §Extensive list of matters requiring Board approval §Simple majority of the Board for all Board matters, except for certain key decisions required to establish control, where Eric has a casting vote Exit Provisions §Ability to sell restricted for a minimum period of 5 years and for as long as ownership structure stays at 50/50 (consent from joint shareholder needed) §Deadlock put/call (after 5 years) –Exercisable in the event of three unresolved Board deadlocks in any consecutive 12 months –Reciprocal put and call on K-Shamrock shares, with diverging price to deter exercise (put price smaller than call price) §CEO put (after 2 years) –Exercisable by K-Shamrock between 2nd and [5]th anniversary of closing, if Eric exercises its casting vote over the CEO nomination PROPOSED TRANSACTION - KEY TERMS 4 Privileged and Confidential / Not to be Copied or Distributed DRAFT Deal Protection Mechanisms §Board of Shamrock will publicly recommend the merger §Non solicitation obligation §Merger contract valid until 31 March 2011, with possibility for any party to extend to 31 December 2011 if all closing conditions are met except for those in relation to anti-trust and any government action against the transaction §Termination fee and transaction costs reimbursement mechanism Transaction Structure §Israeli court-approved merger, requiring at least 75% of votes cast at the shareholder meeting –Subject to obtaining the affirmative votes of at least one third of the shares represented and held by non affiliated parties (i.e. excluding K-Shamrock) Reps & Warranties §Standard representations and warranties, surviving for 18 months after closing §Eric fully indemnified by K-Shamrock for any loss resulting from a breach of reps and warranties, subject to cap of $[y.y]m §Indemnification payable out of escrow amount, dividend proceeds to K-Shamrock and right to offset against future put option proceeds PROPOSED TRANSACTION - KEY TERMS (CONT’D) 5 Privileged and Confidential / Not to be Copied or Distributed REVENUES GROSS PROFIT CAPITAL EXPENDITURE EBITDA(2) BASE CASE FINANCIALS (EXCL. SYNERGIES) US$m US$m US$m US$m % Growth % Revenues % Revenues % Revenues Source: Shamrock filings, PWP analysis, FY 2009 financials pro forma adjusted for Australia and Thailand acquisitions Note:(1) Organic revenue growth at constant FX rates; PwC analysis of organic revenue growth at constant FX rates for 2008 and 2009 (2) EBITDA on Non-GAAP basis but adjusted for stock option expenses (c. $0.5m per year) –5% organic growth consistent with pro forma growth excl. FX in 2008 (5.9%) and 2009 (3.7%), but at a discount to growth observed in H1 2010 (8.5%) and to management estimate for medium-term growth (c. 9%) –Margin developments in line with management case FX EXPOSURE 2010 CAGR 2010 - 2014: 5.2% CAGR 2010 - 2014: 6.1% CAGR 2010 - 2014: 7.3% 97 0 50 2006A 2007A 2008A 2009PF 2010E 2011E 2012E 2013E 2014E 0% 2% 4% 6% 8% 10% 53 65 76 81 89 94 0 30 60 90 2006A 2007A 2008A 2009PF 2010E 2011E 2012E 2013E 2014E 50% 52% 54% 56% 58% 60% 0 10 20 30 40 50 60 2006A 2007A 2008A 2009PF 2010E 2011E 2012E 2013E 2014E 12% 15% 18% 21% 24% 27% 30% 0 3 6 9 12 15 2006A 2007A 2008A 2009PF 2010B 2011E 2012E 2013E 2014E 0% 3% 6% 9% 12% 15% 37% 32% 34% 4% 16% 66% 60% 52% 0% 25% 50% 75% 100% Sales Opex Capex € NIS $/Other 6 Privileged and Confidential / Not to be Copied or Distributed UPDATED VALUATION ANALYSIS (NET OF 2) Premium to current share price: Sources: PWP analysis, Shamrock filings. All values net of agreed 2010 dividend of $0.8 per share. Notes:(1) Enterprise value plus net cash ($16.8m), adjusted for 2010 dividend ($13.5m), less adjustments to net debt ($3.8m), less minorities ($10.5m; estimated by applying 11.0x EBIT multiple on 2010E minority interest) plus associates ($1.3m) and less varying cost of buying out stock options (from $8.8m to $12.5m) . Based on 16.8m basic shares outstanding (2) Net of value attributed to the Definity® contract between Shamrock and Eric, representing $12.0m to $13.5m or $0.7 to $0.8 per share (3) Base Case before adjustment for potential loss of Definity® contract; figures on Non-GAAP basis but adjusted for stock option expenses (c. $0.5m) DCF range using
